Citation Nr: 1421825	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of a laceration of the left index finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to an initial compensable rating for residuals of a laceration of the left index finger.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran's most recent examination for his left index finger was in May 2010, approximately four years ago.  The May 2010 examination report indicates that the Veteran had normal range of motion of the left index finger, normal hand strength, and could perform fine motor tasks without difficulty.  VA treatment records from July 2011 indicate that the Veteran had limited range of motion and decreased strength in his left index finger.  The August 2013 hearing transcript also suggested that the Veteran's condition had worsened.  Specifically, it was noted that the Veteran had to hold his finger straight during the hearing and that the first joint did not bend.  The Veteran testified that he had trouble with fine motor skills, such as fastening buttons, writing, and tying his shoes.  Thus, the evidence suggests that the Veteran's condition has worsened since his last VA examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Additionally, the Veteran and his representative have clarified that it was not the Veteran's scar, but rather the residuals associated with his service-connected laceration, to include nerve damage, that warrant a compensable rating.  The Board notes that the May 2010 examination report did not address the Veteran's assertion that he had residual nerve damage.  Accordingly, the Board finds that a VA examination is needed to address the Veteran's contentions of residual nerve damage.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a comprehensive VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected residuals of a laceration of the left index finger.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment, to include neurological studies, must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner should discuss the severity of any identified neurologic pathology affecting the Veteran's left index finger.  Any identified neurologic disability should be described as equating to mild, moderate, or severe incomplete paralysis, or complete paralysis.  

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



